480 U.S. 698 (1987)
MISSOURI
v.
BLAIR
No. 85-303.
Supreme Court of United States.
Argued November 12, 1986
Decided March 25, 1987
CERTIORARI TO THE SUPREME COURT OF MISSOURI
Albert A. Riederer argued the cause for petitioner. With him on the briefs were William L. Webster, Attorney General of Missouri, Philip M. Koppe, Assistant Attorney General, and Robert Frager.
Joseph H. Locascio argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Larry W. Yackle, Charles S. Sims, and Burt Neuborne filed a brief for the American Civil Liberties Union et al. as amici curiae urging affirmance.